Case 1:21-cv-00214-AJT-TCB Document 18 Filed 07/30/21 Page 1 of 3 PageID# 157




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                   Alexandria Division

UNITES STATES OF AMERICA,           )
                                    )
      Plaintiff,                    )
v.                                  )               Civil Action No. 1:21-cv-00214-AJT-TCB
                                    )
TWIN-SOFT CORPORATION,              )
                                    )
      Defendant.                    )
____________________________________)

                                            ORDER

         This matter is before the Court on the Report and Recommendation [Doc. No. 17] of the

Magistrate Judge recommending that the Government’s Motion or Default Judgment Against

Defendant Twin-Soft Corporation [Doc. No. 11] (the “Motion” or “Mot.”) be granted and default

judgment be entered in favor of the Government. The Magistrate Judge advised the parties that

objections to the Proposed Findings of Fact and Recommendations must be filed within fourteen

(14) days of service and that failure to object waives appellate review. No objections have been

filed. Having conducted a de novo review of the evidence in this case, the Court adopts and

incorporates the findings and recommendations of the Magistrate Judge. Accordingly, it is

hereby

         ORDERED that the Government’s Motion or Default Judgment Against Defendant

Twin-Soft Corporation [Doc. No. 11] be, and the same hereby is, GRANTED as to entry of

default judgment against Defendant Twin-Soft Corporation; it is further

         ORDERED that judgment be ENTERED in favor of the Government and against

Defendant Twin-Soft Corporation in the amount $623,281.26 as of November 30, 2020, for
Case 1:21-cv-00214-AJT-TCB Document 18 Filed 07/30/21 Page 2 of 3 PageID# 158




federal employment taxes for various tax periods from December 13, 2013 through March 31,

2020, plus statutory interest and other additions to tax accruing; 1 it is further

        ORDERED that Defendant Twin-Soft Corporation be, and the same hereby is,

ENJOINED and Defendant is will:

        1. Withhold from each employee’s paycheck an appropriate amount of income tax and

the employee portion of Federal Insurance Contributions Act (“FICA”) and Medicare taxes;

        2. Timely deposit the withheld income, FICA, and Medicare taxes in an appropriate

federal depository bank in accordance with federal deposit regulations;

        3. Timely deposit Federal Unemployment Tax Act (“FUTA”) taxes in an appropriate

federal depository bank in accordance with federal depository regulations;

        4. Sign and deliver affidavits to Internal Revenue Service (“IRS”) officer, Tiffany

Lesure, at 7980 Quantum Drive, Vienna, Virginia 22182, or such other location as the IRS may

designate, no later than the twentieth (20) day of each month, stating that the requisite deposits of

withheld federal income tax, FICA taxes, employer FICA taxes, and FUTA taxes have been

made in a timely manner;

        5. Timely file Form 941 (“Employment Tax Returns”) and Form 940 (“Unemployment

Tax Returns”) that come due after the date of the injunction, and provide a copy of each filed

return to Ms. Lesure;

        6. Timely pay all outstanding liabilities due on each tax return related to the instant

injunction order; and




1
 Interest will accrue at the rate set forth in 26 U.S.C. §§ 6621(b)(2) and 6622 from November 30, 2020 until
Defendant pays the judgment in full.

                                                         2
Case 1:21-cv-00214-AJT-TCB Document 18 Filed 07/30/21 Page 3 of 3 PageID# 159




        7. Be prohibited from assigning any property or making any payments until the

withholding liabilities and employment taxes are first properly deposited or paid to the IRS; and

it is further

        ORDERED that the Government serve a copy of this Order to Defendant Twin-Soft

Corporation.

        The Clerk is directed to enter judgment in favor of Plaintiff the United States and against

Defendant Twin-Soft Corporation pursuant to Federal Rule of Civil Procedure 58, and to forward

copies of this Order to all counsel of record.




Alexandria, Virginia
July 30, 2021




                                                 3
